Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on February 19, 2021.
Claims 1-2 are currently pending and have been examined. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 3-6, 8, and 10 are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) performing a mortgage search on a registry using a name of a property owner associated with a deed and an address associated with the deed; determining, whether there are mortgages referencing the deed or the address; performing a discharge search on a registry using the name of the property owner associated with the deed, an address associated with the deed, and/or 
The Examiner asserts that these claims recite an abstract idea in the area of Certain Methods of Organizing Human Activity.  The claims basically recite the steps that a person would perform to for a title history, which is a legal interaction.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of performing a title search. The recitations of “via a computing device” do not integrate the invention into a practical application because the device is recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0108]: “general…purpose microprocessors”.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “performing a search”, “determining”, “downloading” and compiling” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1 and 2  are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Beres et al. (US Pub. No. 2005/0210040).
Claim 1: Beres discloses
performing a search on a deed registry using a name of a property owner associated with a locus; determining, via a computing device, whether there are deeds associated with the owner at the locus; downloading, via the computing device, each deed associated with the owner at the locus from the registry; determining, via the computing device, whether each deed includes an associated file; and compiling, via the computing device, a list of deeds with associated files into a list. [0002] Title searches are typically performed on documents recorded with a government entity before a sale or refinance of a property. Title searches may be used for a variety of purposes. As one example, a title searches may be used by a title insurer to determine whether to issue a title insurance policy, the exclusions to apply to the policy, and/or the premium to be paid for the policy. Title searches may also be used by other parties, such as mortgage lenders and realtors, and for other purposes. A title search retrieves documents that may be relevant to the property under examination. These documents may include mortgages, prior conveyances, recorded liens, [0004] Methods and systems are disclosed for organizing and displaying documents for a title examination. In one embodiment, the method comprises receiving a plurality of records. Each record has a plurality of attributes associated with a document recorded with a government entity. A plurality of organization links are created which defines a relationship from a first document associated with one of the records to a second document associated with a second one of the records. The records and the created links are displayed. [0005] The organizational links may be created for a variety of relationships. For instance, an organizational link may be created for a document assigned to a second document. As another example, an organizational link may be created for a document that cures, probably cures, or partially cures a second document (e.g., a document which releases a lien document). Other examples include organizational links between a deed document and a second deed document to define a title chain, between a document that amends a second document, between a document that is a re-recordation of a second document, and between a deed document and a document which places a mortgage on the deed. [0008] The records may be displayed in a variety of ways. In one embodiment, the records may be displayed as an ordered list ordered by a record date attribute of the records. The displayed attributes of the records may further include one or more of a reception number, a document type, a document category, a grantee name, and a grantor name.
Claim 2:  Beres discloses
performing a mortgage search on a registry using a name of a property owner associated with a deed and an address associated with the deed; determining, via a computing device, whether there are mortgages referencing the deed or the address; performing a discharge search on a registry using the name of the property owner associated with the deed, an address associated with the deed, and/or mortgage book/page reference; determining, via the computing device, whether the discharge contains reference to the mortgage; downloading, via the computing device, each mortgage and discharge from the registry; determining, via the computing device, whether each mortgage and discharge includes an associated file; and compiling, via the computing device, a list [0005] The organizational links may be created for a variety of relationships. For instance, an organizational link may be created for a document assigned to a second document. As another example, an organizational link may be created for a document that cures, probably cures, or partially cures a second document (e.g., a document which releases a lien document). Other examples include organizational links between a deed document and a second deed document to define a title chain, between a document that amends a second document, between a document that is a re-recordation of a second document, and between a deed document and a document which places a mortgage on the deed. [0024] FIG. 1 illustrates an exemplary method for organizing and displaying documents for a title examination. A plurality of records is received 102. Each record has a plurality of attributes associated with a document recorded with a government entity. By way of example, the attributes may include a document date, a recordation date, a reception number or other type of government identifier, a document type, a document category, one or more names (such as grantor, grantee, etc.), and one or more location attributes indicating a location of a property associated with the document. In one embodiment, the records may be received from search logic which retrieves records associated with related documents which may be used for a title examination. [0030] …For example, a positive curing relationship exists when a document cures or releases a mortgage or other type of lien document. A document may be determined to cure another document by examining, the document ordering information (e.g., the record date, the document date, and/or a sequenced reception number). The curing document must be dated the same day or later than the document to be cured. The document type may also be examined to determine if the document is a type that releases the document to be cured. For instance, the document type of a document curing a mortgage may be a release of mortgage. Additionally, the names associated with the curing document may be examined to determine if they match (exactly or fuzzily) the names associated with the document to be cured. A fuzzy match occurs when the names approximately match each other, but may have some differences that may have occurred because of a typographical error or other reason. The documents may also be examined to determine whether the cured document contains a reference to the document to be [0066] Data set 900 may be any type of data set having attribute values. In one embodiment, data set 110 may be embodied in a relational database with a plurality of tables. The tables may include normalized document meta-data (e.g., recordation date, government identifier, document date, document type), normalized location data (e.g., subdivision identification, block, lot, tract), normalized name data for names referred to by documents and the role associated with the name for the document (e.g., seller, buyer, lien holder, etc.), normalized address data, normalized parcel identification data, and/or normalized document reference data linking two documents. [0054] FIG. 7 illustrates a third exemplary embodiment of a manner in which records may be displayed 106. As shown in FIG. 7, the records are displayed in a hierarchical tree format. The first level of the tree lists the records 501-509 associated with the documents 700. Each record has a button next to it which may be used to expand or collapse the levels underneath the record. For instance 702 may be used to collapse the nested levels for record 501, while 704 may be used to expand the nested levels of record 502. Fig. 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Retrieved from the WayBack Machine at https://apps.flaglerclerk.com/Landmark/home/index. Apr 10, 2019:  Discloses a Search Home Page where public records (including deeds and mortgages) can be searched by Name, Address, document type.
Retrieved from the WayBack Machine at https://tributeweb.stlucieclerk.com/. June 11, 2019: Discloses a Search Home Page for searching public records (including deeds and mortgages) can be searched by Name, Parcel ID (i.e., location), document type.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629